DETAILED ACTION
This communication is a Non-Final Office Action rejection on the merits. This application claims the benefit of U.S. Provisional Patent Application No. 62/578,949 filed on October 30, 2017.  Claims 1, 3-15, and 17-20 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/09/2020 (related to the 103 Rejection) have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action. Rejection based on a newly cited reference(s) follows.
Applicant's arguments filed on 12/09/2020 (related to the 101 Rejection) have been fully considered but they are not persuasive.
Applicant states, on page 12, that the Office Action states the features of reference Claim 1 are directed to an abstract idea of "managing interactions between people", and as such "falls within the "methods of organizing human activity" grouping, of abstract ideas." Further, with respect to Step 2A prong 2, Applicant submits that even (assuming arguendo) the Claim is directed to the abstract idea of "managing 
Examiner respectfully disagrees with the Applicant. Claim 1 is considered to be an abstract idea because is directed to a method of organizing human activity which includes managing interactions between people. Providing a quantified and specific information regarding a transaction behavior of the at least one customer with respect to a first retailer and a second retailer is a form of managing interactions between people because it allows retailers to have quantified and specific information regarding an overall transaction behavior of the at least one customer, which facilitates interactions between retailers and customers. 
With respect to Step 2A prong 2, the additional element of non-transitory computer-readable medium is merely used to store instructions (Paragraph 0078). The processor is merely used to process information and instructions (Paragraph 0080). The consortium database is merely used to collect data from various credit account providers (Paragraph 0023). The retailer database is merely used to store data of a plurality of identified customers (Paragraph 0009). The customer wallet is merely used to store aggregated customer transaction data based on a match (Paragraph 0059). The graphical user interface is merely used to provide quantified and specific retailer customer transactions at the retailer, different customer's transactions at the retailer, and a ratio of customer transactions at the retailer versus the customer transactions at one or more competitors (Paragraphs 0036 & 0071). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). Those computer components are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. In this case, the additional elements are merely used to: collect a first set of aggregated transactional data having no PII and a second set of aggregated transactional data having no PII; determine a match between the first set and the second set of aggregated transactional data; based on the match, combine the data of at least one customer, and generate a quantified and specific information regarding a transaction behavior (see MPEP 2106.05(h)). Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Applicant further states, on page 14, that the claim clearly transforms the particular article, here, "some of the first set of customer transaction data with no PII" into a different state, "some of the first set of customer transaction data being given PII". Where the identification and assignment of PII is not generically performed, but is based on the performance of the claimed features.
Examiner respectfully disagrees with the Applicant. The invention is merely used to collect data from different sources (e.g. one source includes customer transactional data with PII and the other source includes customer transactional data with no PII), compare data from different sources to identify a match (e.g. date, location, etc.), combine the data from different sources, and display customer data. Therefore, there is no transformation of raw data to a state or thing.
Applicant states, on page 15, that the claimed elements clearly recite a practical application of the solution which develops "a cross-marketing program between the first retailer and the second retailer, wherein the cross-marketing program causes the first retailer to provide a customer with an offer for the second retailer, and the cross- marketing program causes the second retailer to provide the customer with an offer for the first retailer."
Examiner respectfully disagrees with the Applicant. Claim 1 includes a GUI as an additional element. The GUI is merely used to provide customer wallet presentation to the retailers (Paragraph 0090). Examiner notes that although the information provided in the GUI can be helpful to both retailers to develop a cross-marketing program, the specification does not teach how the GUI is used to develop the cross-marketing program. Therefore, the GUI is just used to display information stored in a customer wallet and not to develop a cross-marketing program.
Claim 15 recites similar features as claim 1. Dependent claims 3-14, and 17-20 are rejected for the same reasons set for the above with respect to independent claims 1 and 15.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  “and provide, via a GUI and to the first retailer and the second retailer, a presentation that includes of one or more of the plurality of customer wallets.”  The use of “and” and “of” seems to be a mistake. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 15 recite the limitation “determine a distance between the first retailer and the second retailer.” Examiner notes that Applicant’s specification discloses a distance from a home of each customer to the retailer and a distance from a work location of each customer to the retailer (Paragraph 00127). However, the specification when examined as a whole does not disclose to determine a distance between the first retailer and the second retailer.  
Claims 1 and 15 recite the limitation “provide, via a GUI and to the first retailer and the second retailer.” Examiner notes that Applicant’s specification discloses to provide a given retailer or a plurality of retailers: a plurality of customer wallets (Paragraphs 0036 & 0071). In this case, the scope of the claim is not clear, the use of “and” in the sentence can be interpreted as to provide the customer wallets not just to the retailers, but to other users. The specification when examined as a whole discloses to provide the customer wallets only to a given retailer or a plurality of retailers. Examiner recommends to amend the limitation to “provide, via a GUI, to the first retailer and the second retailer.”  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “and provide, via a GUI and to the first retailer and the second retailer, a presentation that includes of one or more of the plurality of customer wallets that includes the amount that each of the plurality of customers is spending at the first retailer, and the amount that each of the plurality of customers is spending at the second retailer, and the possible cross-marketing program where an implementation of an actual cross-marketing program is performed by the first retailer and the second retailer” in claims 1 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “and provide, via a GUI and to the first retailer and the second retailer, a presentation that includes of one or more of the plurality of customer wallets that includes the amount that each of the plurality of customers is spending at the first retailer, and the amount that each of the plurality of customers is spending at the second retailer, and the possible cross-marketing program where an implementation of an actual cross-marketing program is performed by the first retailer and the second retailer” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states that “a customer wallet could show that 28% of grocer R3 customers shop at department store RI and 43% of department store RI customers use the grocer R3. This customer wallet would be provided to both retailers to show that both companies would be helped by cross-marketing” (Paragraph 0090). In this case, the specification does not teach the use of a GUI to implement an actual cross-marketing program. As would be recognized by those of ordinary skill in the art, the term “GUI” refers to a part of a computer that has a set of instructions to generate/designate certain functions. The specification only mentions the use of a GUI to provide information and not to implement a cross-marketing program, GUI is a generic statement that does not tie those components to the functions claimed or those to structure. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-14 are subject to a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 12 of this application is patentably indistinct from claim 11 of Application No. 16/101,308 and claims 7 and 17 of Application No. 16/101,258. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 13 of this application is patentably indistinct from claim 12 of Application No. 16/101,308 and claims 8 and 18 of Application No. 16/101,258. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 14 of this application is patentably indistinct from claim 13 of Application No. 16/101,308 and claims 9 and 19 of Application No. 16/101,258. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, claim 1 is directed to a system which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A system comprising: to generate a first set of aggregated customer transaction data for a first plurality of customers, wherein no data in the first set of aggregated customer transaction data has personally identifiable information (PII) associated therewith; to maintain a second set of aggregated customer transaction data for a second plurality of customers, the second set of aggregated customer transaction data having PH associated therewith; and to: receive the first set of aggregated customer transaction data and the second set of aggregated customer transaction data; compare the first set of aggregated customer transaction data with the second set of aggregated customer transaction data; determine a match between a plurality of customers in the first set of aggregated customer transaction data and the plurality of customers in the second set of aggregated customer transaction data; combine, based on the match, the first set of aggregated customer transaction data with the second set of aggregated customer transaction data to form a plurality of customers, each of the plurality of customers representing a specific customer from the plurality of customers, and each of the plurality of customer having PII associated therewith; evaluate one or more customer metrics for each of the plurality of customer, wherein the one or more customer metrics includes an amount that each of the plurality of customers is spending  at a first retailer, and an amount that each of the plurality of customers is spending at a second retailer, where the second retailer is not a competitor of the first retailer; determine a distance between the first retailer and the second retailer; develop a possible cross-marketing program between the first retailer and the second retailer, wherein the possible cross-marketing program would cause the first retailer to provide the plurality of customers with an offer for the second retailer, and the second retailer to provide the plurality of customers with an offer for the first retailer; and provide to the first retailer and the second retailer, a presentation that includes of one or more of the plurality of customers that includes the amount that each of the plurality of customers is spending at the first retailer, and the amount that each of the plurality of customers is spending at the second retailer, and the possible cross-marketing program where an implementation of an actual cross-marketing program is performed by the first retailer and the second retailer. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes managing interactions between people. Providing a quantified and specific information regarding a transaction behavior of the at least one customer with respect to a first retailer and a second retailer is a form of managing interactions between people because it allows retailers to have quantified and specific information regarding an overall transaction behavior of the at least one customer, which facilitates interactions between retailers and customers. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: a consortium database; a retailer database; a transactional data evaluator; a customer wallet; and a graphical user interface.
The consortium database is merely used to collect data from various credit account providers (Paragraph 0023). The retailer database is merely used to store data of a plurality of identified customers (Paragraph 0009). The transactional data evaluator is merely used to analyze the received data, specifically customer’s purchasing patterns (Paragraph 0024). The customer wallet is merely used to store aggregated customer transaction data based on a match (Paragraph 0059). The graphical user interface is merely used to provide quantified and specific retailer customer transactions at the retailer, different customer's transactions at the retailer, and a ratio of customer transactions at the retailer versus the customer transactions at one or more competitors (Paragraphs 0036 & 0071). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). Those computer components are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of analyzing a plurality of transaction data of at least one customer to determine purchasing behaviors. The specification shows that the consortium database is merely used to collect data from various credit account providers (Paragraph 0023). The retailer database is merely used to store data of a plurality of identified customers (Paragraph 0009). The transactional data evaluator is merely used to analyze the received data, specifically customer’s purchasing patterns (Paragraph 0024). The customer wallet is merely used to store aggregated customer transaction data based on a match (Paragraph 0059). The graphical user interface is merely used to provide quantified and specific retailer customer transactions at the retailer, different customer's transactions at the retailer, and a ratio of customer transactions at the retailer versus the customer transactions at one or more competitors (Paragraphs 0036 & 0071). Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.

Independent Claim 15
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, claim 15 is directed to a program which is a statutory category.
Step 2A, Prong One - Claim 15 recites: A program to: generate a first set of aggregated customer transaction data for a first plurality of customers, wherein no data in the first set of aggregated customer transaction data has personally identifiable information (PII) associated therewith; receive a second set of aggregated customer transaction data for a second plurality of customers, the second set of aggregated customer transaction data having PII associated therewith; compare the first set of aggregated customer transaction data with the second set of aggregated customer transaction data; determine a match between a plurality of customers in the first set of aggregated customer transaction data and the plurality of customers in the second set of aggregated customer transaction data; combine, based on the match, the first set of aggregated customer transaction data with the second set of aggregated customer transaction data to form a plurality of customers, each of the plurality of customers representing a specific customer from the plurality of customers, and each of the plurality of customers having PII associated therewith; evaluate one or more customer metrics for each of the plurality of customer, wherein the one or more customer metrics includes an amount that each of the plurality of customers is spending at a first retailer, and an amount that each of the plurality of customers is spending at a second retailer, where the second retailer is not a competitor of the first retailer; determine a distance between the first retailer and the second retailer; develop a possible cross-marketing program between the first retailer and the second retailer, wherein the possible cross-marketing program would cause the first retailer to provide the plurality of customers with an offer for the second retailer, and the second retailer to provide the plurality of customers with an offer for the first retailer; and provide to the first retailer and the second retailer, a presentation that includes of one or more of the plurality of customer that includes the amount that each of the plurality of customers is spending at the first retailer, and the amount that each of the plurality of customers is spending at the second retailer, and the possible cross-marketing program where an implementation of an actual cross-marketing program is performed by the first retailer and the second retailer. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes managing interactions between people. Providing a quantified and specific information regarding a transaction behavior of the at least one customer with respect to a first retailer and a second retailer is a form of managing interactions between people because it allows retailers to have quantified and specific information regarding an overall transaction behavior of the at least one customer, which facilitates interactions between retailers and customers. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 15 includes additional elements: a non-transitory computer-readable medium storing instructions; one or more processors; a consortium database; a retailer database; a customer wallet; and a graphical user interface.
The non-transitory computer-readable medium is merely used to store instructions (Paragraph 0078). The processor is merely used to process information and instructions (Paragraph 0080). The consortium database is merely used to collect data from various credit account providers (Paragraph 0023). The retailer database is merely used to store data of a plurality of identified customers (Paragraph 0009). The customer wallet is merely used to store aggregated customer transaction data based on a match (Paragraph 0059). The graphical user interface is merely used to provide quantified and specific retailer customer transactions at the retailer, different customer's transactions at the retailer, and a ratio of customer transactions at the retailer versus the customer transactions at one or more competitors (Paragraphs 0036 & 0071). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). Those computer components are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of analyzing a plurality of transaction data of at least one customer to determine purchasing behaviors. The specification shows that the non-transitory computer-readable medium is merely used to store instructions (Paragraph 0078). The processor is merely used to process information and instructions (Paragraph 0080). The consortium database is merely used to collect data from various credit account providers (Paragraph 0023). The retailer database is merely used to store data of a plurality of identified customers (Paragraph 0009). The customer wallet is merely used to store aggregated customer transaction data based on a match (Paragraph 0059). The graphical user interface is merely used to provide quantified and specific retailer customer transactions at the retailer, different customer's transactions at the retailer, and a ratio of customer transactions at the retailer versus the customer transactions at one or more competitors (Paragraphs 0036 & 0071). Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.
Dependent claims 3-14, and 17-20 are not directed to additional abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim such as: to evaluate multiple distances, specifically from the customer’s home and/or work to the retailer and/or the competitor of the retailer; amount of money spent, by each of the plurality of customers; a percentage of transactions that occurred at a brick-and-mortar store and a percentage of transactions that occurred online; groups consisting of: a larger than average spender; an average spender; or a less than average spender; a customer captivity rating based on a percentage of a total amount of the customer wallet spent in a field of the retailer; customer captivity rating is based on a percentage of a total amount of the customer wallet, which is spent at the retailer; receive credit account transactional data set from multiple account providers; identifying a specific account without providing any PII; and to group transactions that have matching identification information into a single generic customer account. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing interactions between people. In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 9-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (US 10,496,938 B2), in view of Piotrowski et al. (US 2016/0292698 A1), in further view of Okerlund (US 2013/0080239 A1).
Regarding claim 1, Desai et al. discloses: a system (Column 2, lines 32-33, a system and method for generating business decisions is provided) comprising: 
a consortium (Figure 7B, Computer System) to generate a first set of aggregated customer transaction data for a first plurality of customers (Figure 21, item 120, POS; Column 18, lines 41-42, the POS data 120 may also be collected by the Customer Segment Generator 2102), the first set of aggregated customer transaction data stored at a consortium database, wherein no … personally identifiable information (PII) associated therewith (Column 18, lines 49-51, POS data, where the identity of the customer is not readily identifiable, may be segmented by purchasing behaviors alone); 
a database (Figure 21, item 2100, Master Database) to maintain a second set of aggregated customer transaction data for a second plurality of customers (Column 18, lines 32-34, the Master Database 2100 may be populated with transaction history via POS Data 120), the database being completely separate from and unrelated to said consortium database (Figure 22 and related text in Column 19, lines 12-22, FIG. 22 is a more detailed schematic view of the Customer Segment Generator 2102 of the customer segment analyzer. The Customer Segment Generator 2102 is shown receiving POS Data 120. Also, the, Customer Segment Generator 2102 couples to the Master Database 2100. The Master Database 2100 includes a plurality of datasets including Consumer Provided Data 2212, Third Party Provided Data 2214, Public Records 2216 and Generated Data 2218. Thus, the Master Database 2100 may be a series of separate databases, or may be a singular database with multiple logical datasets), the second set of aggregated customer transaction data having PII associated therewith (Figure 21, item 122, Third Party Data; Column 18, lines 34-38, the Master Database 2100 may include identity indexes for the transaction data, these identity indicators may be collected from various third parties such as credit card company identifiers, banking data, public registries and marketing databases); 
and a transactional data evaluator (Figure 21, item 2102, Customer Segment Generator) to: receive the first set of aggregated customer transaction data (Figure 21, item 120, POS Data) and the second set of aggregated customer transaction data (Figure 21, item 2100, Master Database); 
compare the first set of aggregated customer transaction data with the second set of aggregated customer transaction data (Column 18, lines 42-44, the Customer Segment Generator 2102 may compare POS data 120 to historical data in the Master Database 2100); 
determine a match between a plurality of customers in the first set of aggregated customer transaction data and the plurality of customers in the second set of aggregated customer transaction data (Column 18, lines 44-46, the Customer Segment Generator 2102 may then determine the identity of the household (or individual or organization) to which the POS data belongs); 
combine, based on the match, the first set of aggregated customer transaction data with the second set of aggregated customer transaction data to form a plurality of customer wallets, each of the plurality of customer wallets representing a specific customer from the plurality of customers (Column 18, lines 47-49, If the identity is able to be determined, the customers are grouped by demographic data and purchasing behaviors into customer segments), and ADS-17151each of the plurality of customer wallets having PII associated therewith (Column 18, lines 47-49, If the identity is able to be determined, the customers are grouped by demographic data and purchasing behaviors into customer segments); 
evaluate, using each of the plurality of customer wallets, one or more customer metrics for each of the plurality of customer wallets (see Figures 34-37; Column 25, lines 29-31, FIG. 37 illustrates an example of a spend chart for exemplary customer segments and multiple product categories, shown generally at 3700; Column 26, lines 20-26, the Additional Data 3802 may include a number of data resources including, but not limited to, store data, demographic data, promotional information, external segment information, focus group information, panel information and other relevant information; panel information is third party information which tracks shoppers across various retailers), wherein the one or more customer metrics includes an amount that each of the plurality of customers is spending at a first retailer, and an amount that each of the plurality of customers is spending at a second retailer (see Figures 34-37; Column 25, lines 29-31, FIG. 37 illustrates an example of a spend chart for exemplary customer segments and multiple product categories, shown generally at 3700; Column 26, lines 20-30, the Additional Data 3802 may include a number of data resources including, but not limited to, store data, demographic data, promotional information, external segment information, focus group information, panel information and other relevant information; Panel information is third party information which tracks shoppers across various retailers. This data provides a complete picture of a shopper's behavior. A typical retailer may lack some of this behavioral information since only transactions at the retailer are used in modeling the customer's behavior), where the second retailer is not a competitor of the first retailer (Column 17, lines 29-31, retail businesses of a chain of stores; Column 20, lines 59-60, Point of Sales (POS) data is received from one or more stores; Column 26, lines 13-30, Three data sources may be utilized by the Business Decision System 3800 in the generation of the Business Plan Data 3808. These include Additional Data 3802, Historical Data 3804 and Customer Data 3806. The Customer Data 3806 may, in some embodiments, be a functional equivalent of the aforementioned Master Database 2100. The Historical Data 3804 may include point-of-sales (POS) data or other transaction logs. The Additional Data 3802 may include a number of data resources including, but not limited to, store data, demographic data, promotional information, external segment information, focus group information, panel information and other relevant information. Panel information is third party information which tracks shoppers across various retailers. This data provides a complete picture of a shopper's behavior; Examiner notes that POS data is transaction data collected from one or more stores that are in the same chain. Therefore, the customer metrics can be generated for a second retailer that is not a competitor of the first retailer (e.g. another store that is in the same chain)); 
determine … the first retailer and the second retailer (see Figure 46 and related text in Column 31, lines 46-56, Store information may include any number of pertinent facts including, but not limited to: store location, store size, store condition, date since store remodel, parking availability of the store, store opening date, gross sales and customer base which the store services, among other pertinent information. Store data may be particularly useful in identifying stores best suited for particular promotion types and product line expansions. For example, a store located in an affluent area may be better suited to expanding a product assortment including luxury items); 
develop a possible cross-marketing program between the first retailer and the second retailer, wherein the possible cross-marketing program would cause the first retailer to provide the plurality of customers with an offer for the second retailer, and the second retailer to provide the plurality of customers with an offer for the first retailer (Column 20, lines 42-48, The Cross Segment Promotion Generator 2430 may generate promotions which stimulate cross segment purchases. Thus, consumers from a particular segment, which purchase a particular good, may be predicted to purchase other goods. Promotions, such as check out coupons, may be generated for these goods to incentivize further purchases and return shopping; Column 31, lines 15-17, For example, in addition to the generation of customer segments, the business itself may be segmented to aid in demand modeling. Such segmentation, which is well known in the art, is not illustrated in the present example process. Such business segmentation may be along product, channel and activity lines); 
and provide, via a GUI and to the first retailer and the second retailer, a presentation that includes of one or more of the plurality of customer wallets that includes the amount that each of the plurality of customers is spending at the first retailer, and the amount that each of the plurality of customers is spending at the second retailer (Column 25, lines 29-31, FIG. 37 illustrates an example of a spend chart for exemplary customer segments and multiple product categories, shown generally at 3700; Column 26, lines 20-26, the Additional Data 3802 may include a number of data resources including, but not limited to, store data, demographic data, promotional information, external segment information, focus group information, panel information and other relevant information; panel information is third party information which tracks shoppers across various retailers; Column 31, lines 15-17, For example, in addition to the generation of customer segments, the business itself may be segmented to aid in demand modeling. Such segmentation, which is well known in the art, is not illustrated in the present example process. Such business segmentation may be along product, channel and activity lines), and the possible cross-marketing program where an implementation of an actual cross-marketing program is performed by the first retailer and the second retailer (Column 20, lines 42-48, The Cross Segment Promotion Generator 2430 may generate promotions which stimulate cross segment purchases. Thus, consumers from a particular segment, which purchase a particular good, may be predicted to purchase other goods. Promotions, such as check out coupons, may be generated for these goods to incentivize further purchases and return shopping; Column 31, lines 15-17, For example, in addition to the generation of customer segments, the business itself may be segmented to aid in demand modeling. Such segmentation, which is well known in the art, is not illustrated in the present example process. Such business segmentation may be along product, channel and activity lines).
Desai et al. discloses all the limitations above, a first set of aggregated customer transaction data for a first plurality of customers without PII, and a second set of aggregated customer transaction data for a second plurality of customers with PII. However, Desai et al. further discloses that the first set of aggregated customer transaction data (e.g. POS data) may or may not include identifiers. Therefore, Desai et al. does not specifically disclose wherein no data in the first set of aggregated customer transaction data has personally identifiable information (PII) associated therewith.  
However, Piotrowski et al. discloses a system comprising: a consortium to generate a first set of aggregated customer transaction data for a first plurality of customers, the first set of aggregated customer transaction data stored at a consortium database, wherein no data in the first set of aggregated customer transaction data has personally identifiable information (PII) associated therewith (Paragraph 0019, In addition to the product panel data received from the household 104, the example data collection facility 102 of FIG. 1 receives data representative of transactions occurring at retailers 122. In the example of FIG. 1, the retailers 122 collect and store transaction data in a point of sale (POS) database 124. The information stored in the POS database 124 includes POS data related to purchases made via the retailers 122 such as, for example, time and date of purchase, product identifying information, retailer identifying information, location identifying information, etc.);  
a retailer database of a retailer, the retailer database to maintain a second set of aggregated customer transaction data for a second plurality of customers, the retailer database being completely separate from and unrelated to said consortium database, the second set of aggregated customer transaction data having PII associated therewith (Paragraph 0020, In the example of FIG. 1, the retailers 122 implement membership programs for which people can register. As used herein, the terms membership and membership program refer to any suitable type of program for which consumers actively register with a retailer to create a persistent shopper ID, or a retailer creates a persistent shopper ID using transactional data available to the retailer (e.g., this may include using a traceable tender as opposed to a membership ID). Examples include: programs that requires a fee, programs that do not require a fee, programs that require and/or request use of a card when making purchases, programs that do not require or request use of a card when making purchases, programs that make use of a traceable tender (e.g., a retailer associating a particular credit or debit card to a persistent shopper ID), etc.; Paragraph 0021, The information stored in the membership card database 126 includes data related to purchases made at the retailers 122 by holders of membership cards associated with, for example, the membership programs offered and/or administered by the retailers 122. For example, the membership card database 126 includes information representative of purchases made by a person and/or household registered with a membership program offered by a grocery store. When the registered person and/or household makes a purchase at the grocery store, data representative of the purchase is tagged as membership card data and stored in the membership card database 126; Paragraph 0024, In the example of FIG. 2, user identifying information from the membership card database 126 is provided to a matcher 200. The user identifying information provided to the matcher 200 includes names and addresses of membership card holders);
Examiner notes that Desai et al. further discloses that the Master Database may be a series of separate databases (Column 19, lines 20-22). It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the way that the data is stored in a database of the invention of Desai et al. to further incorporate wherein the transaction data without PII is stored in one database and the transaction data with PII is stored in a different database of the invention of Piotrowski et al. because doing so would allow the method to combine the panel product data and the membership card data to generate fused datasets (see Piotrowski et al., Paragraph 0023) and provide information regarding purchasing activity at a plurality of retailers (see Piotrowski et al., Paragraph 0027), Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Desai et al. discloses all the limitations above and store location data (see Figure 46 and related text in Column 31, lines 46-56). Further, Desai et al. discloses that store data (e.g. store location) may be particularly useful in identifying stores best suited for particular promotion types. Although Desai et al. discloses store location data, Desai et al. does not specifically disclose to determine a distance between the first retailer and the second retailer.
However, Okerlund discloses to determine a distance between the first retailer and the second retailer (Paragraph 0151, FIG.32. Moreover, because the purchase behavior is tracked by the IPM across store chains, additional incentives may be offered to the program registrant, including cross-marketing incentive offers and incentives offered to induce purchase behavior away from the canned tuna company's competitors; Paragraph 0235, see Figure 8 and related text in Paragraph 0235, 83 is a blow up of one such geographic area, showing the approximate physical location of merchants, such as Target, the Westin Hotel, Olive Garden, McCormick & Schmick’s restaurant, and Best Buy, where the program registrant has made prior purchases; Paragraph 0239, In one embodiment, the trigger 8B4 is the targeted consumers’ physical proximity to a Walmart or Walgreens store that competes directly with Target. Thus, if the geo-tracking capability of the Smart device in which the incentive is stored determines that recipient “Ms. Johnson' has parked her car at the competing Walmart (8B4) the smart device releases/deploys the stored incentive (8B5) which in this instance may be an incentive for 10% off any transaction made at Target stores in general or at a specific Target conveniently located two blocks away (see, e.g., FIG. 83)).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the store location data of the invention of Desai et al. to further determine a distance between the first retailer and the second retailer of the invention of Okerlund because doing so would allow the method to target consumers that are in physical proximity to the competitors (Paragraph 0239) and/or include cross-marketing incentive offers to induce purchase behavior away from the company’s competitors (Paragraph 0151). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 3 and 17, which are dependent of claims 1 and 15, the combination of Desai et al., Piotrowski et al., and Okerlund discloses all the limitations in claims 1 and 15. Although Desai et al. discloses customer metrics by geographical area (Column 19, lines 48-51, the Known ID Segment Grouper 2204 may look up demographic, financial, geographic and additional data to determine appropriate customer segment), the combination of Desai et al. and Piotrowski et al. does not specifically disclose wherein the one or more customer metrics comprise: a first distance, the first distance being from a home of each of the plurality of customers to the first retailer; a second distance, the second distance being from a work location of each of the plurality of customers to the first retailer; a third distance, the third distance being from a work location of each of the plurality of customers to at least one competitor of the first retailer; and a fourth distance, the fourth distance being from the work location of each of the plurality of customers to the at least one competitor of the first retailer.
	However, Okerlund further discloses wherein the one or more customer metrics comprise: a first distance, the first distance being from a home of each of the plurality of customers to the first retailer (Paragraph 0229, the IPM 71 determines that of the 7,987 unique program registrants already identified, 5,124 of them have a high likelihood of living 5 to 10 miles away from Merchant 15. Paragraph 0235, 83-85 is an exemplar visual depiction of program registrant movement and location data captured from a variety/plurality of sources, some or all of which may be utilized by the IPM. 85 is a visual representation of aggregate travel data for a program registrant in their home city, in this case, Minneapolis, Minn.; actual data would reside in one or more databases. Each of the shaded and un-shaded hexagons rep resents an area of the city, and each of the towers depicted in those regions depict cellular towers, indicating that location data obtained through the use of the program registrants cell phone may indicate travel patterns through the city, for example travel patterns from the home to the office. In some embodiments, the time of any said purchases (or the time of travel) is cross referenced and utilized to give the system sufficient information to determine the approximate times the program registrant can be expected to be in any specific region of a city, said information correlated to their commutes, where their home is, where they tend to shop or travel, and where they conduct business. Aggregate movement patterns of a program registrant can be correlated with merchant locations and used to estimate past, present and future locations; Paragraph 0236, Alternatively, the IPM may utilize the data to make incentive offers to the program registrant for a purchase at a merchant in region 89, since while the aggregate data indicates that the program registrant does not frequently travel or make purchases in that area, that area is proximate to the consumer's regular travel patterns, and thus a stop at a merchant in that region will be more likely, given that it’s “on the way” to either work or home); 
a second distance, the second distance being from a work location of each of the plurality of customers to the first retailer (Paragraph 0235, 83-85 is an exemplar visual depiction of program registrant movement and location data captured from a variety/plurality of sources, some or all of which may be utilized by the IPM. 85 is a visual representation of aggregate travel data for a program registrant in their home city, in this case, Minneapolis, Minn.; actual data would reside in one or more databases. Each of the shaded and un-shaded hexagons rep resents an area of the city, and each of the towers depicted in those regions depict cellular towers, indicating that location data obtained through the use of the program registrants cell phone may indicate travel patterns through the city, for example travel patterns from the home to the office. In some embodiments, the time of any said purchases (or the time of travel) is cross referenced and utilized to give the system sufficient information to determine the approximate times the program registrant can be expected to be in any specific region of a city, said information correlated to their commutes, where their home is, where they tend to shop or travel, and where they conduct business. Aggregate movement patterns of a program registrant can be correlated with merchant locations and used to estimate past, present and future locations; Paragraph 0236, Alternatively, the IPM may utilize the data to make incentive offers to the program registrant for a purchase at a merchant in region 89, since while the aggregate data indicates that the program registrant does not frequently travel or make purchases in that area, that area is proximate to the consumer's regular travel patterns, and thus a stop at a merchant in that region will be more likely, given that it’s “on the way” to either work or home); 
a third distance, the third distance being from a work location of each of the plurality of customers to at least one competitor of the first retailer (Paragraph 0235, 83-85 is an exemplar visual depiction of program registrant movement and location data captured from a variety/plurality of sources, some or all of which may be utilized by the IPM. 85 is a visual representation of aggregate travel data for a program registrant in their home city, in this case, Minneapolis, Minn.; actual data would reside in one or more databases. Each of the shaded and un-shaded hexagons rep resents an area of the city, and each of the towers depicted in those regions depict cellular towers, indicating that location data obtained through the use of the program registrants cell phone may indicate travel patterns through the city, for example travel patterns from the home to the office. In some embodiments, the time of any said purchases (or the time of travel) is cross referenced and utilized to give the system sufficient information to determine the approximate times the program registrant can be expected to be in any specific region of a city, said information correlated to their commutes, where their home is, where they tend to shop or travel, and where they conduct business. Aggregate movement patterns of a program registrant can be correlated with merchant locations and used to estimate past, present and future locations; Paragraph 0236, Alternatively, the IPM may utilize the data to make incentive offers to the program registrant for a purchase at a merchant in region 89, since while the aggregate data indicates that the program registrant does not frequently travel or make purchases in that area, that area is proximate to the consumer's regular travel patterns, and thus a stop at a merchant in that region will be more likely, given that it’s “on the way” to either work or home; Paragraph 0239, In one embodiment, the trigger 8B4 is the targeted consumers’ physical proximity to a Walmart or Walgreens store that competes directly with Target); 
and a fourth distance, the fourth distance being from the work location of each of the plurality of customers to the at least one competitor of the first retailer (Paragraph 0235, 83-85 is an exemplar visual depiction of program registrant movement and location data captured from a variety/plurality of sources, some or all of which may be utilized by the IPM. 85 is a visual representation of aggregate travel data for a program registrant in their home city, in this case, Minneapolis, Minn.; actual data would reside in one or more databases. Each of the shaded and un-shaded hexagons rep resents an area of the city, and each of the towers depicted in those regions depict cellular towers, indicating that location data obtained through the use of the program registrants cell phone may indicate travel patterns through the city, for example travel patterns from the home to the office. In some embodiments, the time of any said purchases (or the time of travel) is cross referenced and utilized to give the system sufficient information to determine the approximate times the program registrant can be expected to be in any specific region of a city, said information correlated to their commutes, where their home is, where they tend to shop or travel, and where they conduct business. Aggregate movement patterns of a program registrant can be correlated with merchant locations and used to estimate past, present and future locations; Paragraph 0236, Alternatively, the IPM may utilize the data to make incentive offers to the program registrant for a purchase at a merchant in region 89, since while the aggregate data indicates that the program registrant does not frequently travel or make purchases in that area, that area is proximate to the consumer's regular travel patterns, and thus a stop at a merchant in that region will be more likely, given that it’s “on the way” to either work or home; Paragraph 0239, In one embodiment, the trigger 8B4 is the targeted consumers’ physical proximity to a Walmart or Walgreens store that competes directly with Target).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify customer metrics by geographical area of the invention of Desai et al. to further incorporate wherein customer metrics include the multiple distances of the invention of Okerlund because doing so would allow the system to identify appropriate incentive offers for delivery to program registrants based on travel patters (See Okerlund, Paragraph 0221). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 4, which is dependent of claim 3, the combination of Desai et al., Piotrowski et al., and Okerlund discloses all the limitations in claim 3. Desai et al. further discloses:
wherein the one or more customer metrics further comprise: ADS-17152a first amount of money spent (Column 25, lines 29-31, FIG. 37 illustrates an example of a spend chart for exemplary customer segments and multiple product categories, shown generally at 3700), by each of the plurality of customers (Figure 37, item 3700, Customer Segments), at the first retailer for a given time period (Column 33, lines 60-61, at step 4810, the process may determine the average spend by the segment at the retailer); 
and a second amount of money spent (Column 26, lines 25-26, Panel information is third party information which tracks shoppers across various retailers), by each of the plurality of customers (Column 26, lines 32-34, the Customer Segment Analyzer 150 may divide customers into a plurality of distinct customer segments), at one or more of the at least one competitor of the first retailer for the given time period (Column 17, lines 29-31, retail businesses of a chain of stores; Column 20, lines 59-60, Point of Sales (POS) data is received from one or more stores; Column 26, lines 13-30, Three data sources may be utilized by the Business Decision System 3800 in the generation of the Business Plan Data 3808. These include Additional Data 3802, Historical Data 3804 and Customer Data 3806. The Customer Data 3806 may, in some embodiments, be a functional equivalent of the aforementioned Master Database 2100. The Historical Data 3804 may include point-of-sales (POS) data or other transaction logs. The Additional Data 3802 may include a number of data resources including, but not limited to, store data, demographic data, promotional information, external segment information, focus group information, panel information and other relevant information. Panel information is third party information which tracks shoppers across various retailers. This data provides a complete picture of a shopper's behavior; Examiner notes that POS data is transaction data collected from one or more stores that are in the same chain and panel information is transaction data collected from stores that are not in the same chain. Therefore, the customer metrics can be generated for a second retailer that is a competitor of the first retailer (e.g. another store that isn’t in the same chain)).
Regarding claim 9, which is dependent of claim 1, the combination of Desai et al., Piotrowski et al., and Okerlund discloses all the limitations in claim 1. Although Desai et al. discloses customer metrics (see Figure 37, discloses a percentage of a total amount of each of the plurality of customer wallets spent in a field of the first retailer, which is spent at the first retailer), the combination of Desai et al. and Piotrowski et al. does not specifically disclose wherein the one or more customer metrics further comprise: a customer captivity rating for each of the plurality of customers.
	However, Okerlund discloses a customer captivity rating for each of the plurality of customers (Figure 31B, Participant Spending Deviation from Population; Paragraph 0128, At the request of the merchant, the system and method then generates profile data that associates these program registrants with incentive offers. By targeting higher than-average spenders who patronize the competition for incentive offers, the merchant achieves hyper-competitive discounting by preferentially incentivizing only the most desirable potential customer; Paragraph 0149, The Loyalty Program, In scenario IV, an incentive program manager is retained by a hotel chain client to develop a loyalty program for program registrants to encourage them to make multiple visits to the hotel chain. After analyzing the situation and their databases of historical spending information and other data, the incentive program manager determines that the ideal program registrant to target for this new loyalty program has the following characteristics: 1) stayed at the hotel chain's hotels at least once in the past 6 months; 2) has stayed in a hotel in at least 3 different geographic locations in the past 6 months; 3) have not demonstrated loyalty to any specific hotel chain as shown by staying in at least 3 different hotel chains in the past year, 4) spent on average at the hotels more than the average price of a room at the client hotel chain's hotels in the same city. After identifying the program registrants that fit the profile, the incentive program manager will communicate a targeted incentive offer to the identified program registrants. Applicant defines captivity rating as a metric to drive retailer actions, specifically a customer is considered captive if they spend more than a certain percentage of their wallet in total, or in a given field, at a given retailer (See Paragraph 0139). Based on broadest reasonable interpretation in light of the specification, Okerlund discloses a “captivity rating” because a customer is considered a preferred customer when they spend more than a certain percentage of their wallet).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the spending metrics of the invention of Desai et al. to further incorporate a customer captivity rating of the invention of Okerlund because doing so would allow the system to incentivize program registrants that have certain characteristics (See Okerlund, Paragraph 0149, customers that spent on average more than certain predetermined percentage). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 10, which is dependent of claim 9, the combination of Desai et al., Piotrowski, and Okerlund discloses all the limitations above and wherein the customer metrics include a customer captivity rating. Although Desai et al. discloses customer metrics (see Figure 37, discloses a percentage of a total amount of each of the plurality of customer wallets spent in a field of the first retailer, which is spent at the first retailer), the combination of Desai et al. and Piotrowski does not specifically disclose wherein the customer captivity rating is based on a percentage of a total amount of the customer wallet spent in a field of the retailer, which is spent at the retailer.
	However, Okerlund further discloses wherein the customer captivity rating is based on a percentage of a total amount of the customer wallet spent in a field of the retailer, which is spent at the retailer (Paragraph 0067, The incentive offer takes the form of an offer to discount a purchase, such as a discount on any purchase made at a merchant, such as a restaurant bill, or the offer of a discounted flight or hotel room, or a particular food item at a grocery store; Figure 31B, Participant Spending Deviation from Population; Paragraph 0128, At the request of the merchant, the system and method then generates profile data that associates these program registrants with incentive offers. By targeting higher than-average spenders who patronize the competition for incentive offers, the merchant achieves hyper-competitive discounting by preferentially incentivizing only the most desirable potential customer; Paragraph 0149, The Loyalty Program, In scenario IV, an incentive program manager is retained by a hotel chain client to develop a loyalty program for program registrants to encourage them to make multiple visits to the hotel chain. After analyzing the situation and their databases of historical spending information and other data, the incentive program manager determines that the ideal program registrant to target for this new loyalty program has the following characteristics: 1) stayed at the hotel chain's hotels at least once in the past 6 months; 2) has stayed in a hotel in at least 3 different geographic locations in the past 6 months; 3) have not demonstrated loyalty to any specific hotel chain as shown by staying in at least 3 different hotel chains in the past year, 4) spent on average at the hotels more than the average price of a room at the client hotel chain's hotels in the same city. After identifying the program registrants that fit the profile, the incentive program manager will communicate a targeted incentive offer to the identified program registrants).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the spending metrics of each of the plurality of customer wallets spent in a field of the first retailer of the invention of Desai et al. to further incorporate a customer captivity rating of the invention of Okerlund because doing so would allow the system to incentivize program registrants that have certain characteristics (See Okerlund, Paragraph 0149, customers that spent on average more than certain predetermined percentage). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 11, which is dependent of claim 9, the combination of Desai et al., Piotrowski, and Okerlund discloses all the limitations in claim 9 and wherein the customer metrics include a customer captivity rating. Although Desai et al. discloses customer metrics (see Figure 37, discloses a percentage of a total amount of each of the plurality of customer wallets spent in a field of the first retailer, which is spent at the first retailer), the combination of Desai et al. and Piotrowski does not specifically disclose wherein the customer captivity rating is based on a percentage of a total amount of each of the plurality of customer wallets, which is spent at the first retailer. 
However, Okerlund discloses wherein the customer captivity rating is based on a percentage of a total amount of each of the plurality of customer wallets, which is spent at the first retailer (Paragraph 0067, The incentive offer takes the form of an offer to discount a purchase, such as a discount on any purchase made at a merchant, such as a restaurant bill, or the offer of a discounted flight or hotel room, or a particular food item at a grocery store; Figure 31B, Participant Spending Deviation from Population; Paragraph 0128, At the request of the merchant, the system and method then generates profile data that associates these program registrants with incentive offers. By targeting higher than-average spenders who patronize the competition for incentive offers, the merchant achieves hyper-competitive discounting by preferentially incentivizing only the most desirable potential customer; Paragraph 0149, The Loyalty Program, In scenario IV, an incentive program manager is retained by a hotel chain client to develop a loyalty program for program registrants to encourage them to make multiple visits to the hotel chain. After analyzing the situation and their databases of historical spending information and other data, the incentive program manager determines that the ideal program registrant to target for this new loyalty program has the following characteristics: 1) stayed at the hotel chain's hotels at least once in the past 6 months; 2) has stayed in a hotel in at least 3 different geographic locations in the past 6 months; 3) have not demonstrated loyalty to any specific hotel chain as shown by staying in at least 3 different hotel chains in the past year, 4) spent on average at the hotels more than the average price of a room at the client hotel chain's hotels in the same city. After identifying the program registrants that fit the profile, the incentive program manager will communicate a targeted incentive offer to the identified program registrants).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the spending metrics of each of the plurality of customer wallets spent at the first retailer of the invention of Desai et al. to further incorporate a customer captivity rating of the invention of Okerlund because doing so would allow the system to incentivize program registrants that have certain characteristics (See Okerlund, Paragraph 0149, customers that spent on average more than certain predetermined percentage). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 12, which is dependent of claim 1, the combination of Desai et al., Piotrowski et al., and Okerlund discloses all the limitations in claim 1. Desai et al. further discloses to:
receive a first credit account transactional data set from a first credit account provider (Column 18, lines 36-38, these identity indicators may be collected from various third parties such as credit card company identifiers, banking data, public registries and marketing databases); 
ADS-17154receive at least a second credit account transactional data set from at least a second credit account provider (Column 18, lines 36-38, these identity indicators may be collected from various third parties such as credit card company identifiers, banking data, public registries and marketing databases); 
and combine the first credit account transactional data set and the second credit account transactional data set to form the PII set of aggregated customer transaction data for the first plurality of customers (Figure 21, item 122, Third Party Data; Column 18, lines 34-38, the Master Database 2100 may include identity indexes for the transaction data, these identity indicators may be collected from various third parties such as credit card company identifiers, banking data, public registries and marketing databases).
Regarding claim 13, which is dependent of claim 12, the combination of Desai et al., Piotrowski et al., and Okerlund discloses all the limitations in claim 1. Desai et al. further discloses to:
receive identification information for each transaction in said first credit account transactional data set and said second credit account transactional data set (Figure 21, item 122, Third Party Data; Column 18, lines 34-38, the Master Database 2100 may include identity indexes for the transaction data, these identity indicators may be collected from various third parties such as credit card company identifiers, banking data, public registries and marketing databases), the identification information identifying a specific account … (Column 19, lines 47-51, if the customer has not previously been assigned to a segment, the Known ID Segment Grouper 2204 may look up demographic, financial, geographic and additional data to determine appropriate customer); 
and group any transactions having matching identification information into one or more generic customer accounts (Column 18, lines 47-49, If the identity is able to be determined, the customers are grouped by demographic data and purchasing behaviors into customer segments).
Although Desai et al. discloses all the limitations above and identification information identifying a specific account, Desai et al. does not specifically disclose the identification information identifying a specific account without providing any PII. 
However, Piotrowski et al. discloses the identification information identifying a specific account without providing any PII (Paragraph 0024, FIG. 2 is a block diagram of an example implementation of the example consumer data generator 128 of FIG. 1. In the example of FIG. 2, user identifying information from the membership card database 126 is provided to a matcher 200. The user identifying information provided to the matcher 200 includes names and addresses of membership card holders. The example matcher 200 of FIG. 2 queries a demographic data repository (e.g., a collection of demographic profiles each known to correspond to a particular address) with the addresses of the user identifying information. In some examples, the demographic data repository is stored in demographic data storage 108. Additionally, the example matcher 200 of FIG. 2 assigns an anonymous household-level identifier to each of the households that are membership cardholders. The example matcher 200 appends the demographic profile of household retrieved from the demographic data repository to the corresponding anonymous household-level identifier. In some examples, the matcher 200 links together households that shop in more than one of the membership retailers. Accordingly, the example matcher 200 of FIG. 2 creates entries in an anonymous transaction database 202 of FIG. 2 that have an anonymous identifier and demographic profile(s), but do not include personally identifying information (e.g., names). The anonymous transaction database 202 stores transaction data from the membership card database 126 and the example matcher 200 assigns the anonymous household-level identifier to the transaction data).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the identification information received from the credit account transactional data set of the invention of Desai et al. to further provide identification information identifying a specific account without providing any PII of the invention of Piotrowski et al. because doing so would allow the method to create entries in an anonymous transaction database that have an anonymous identifier and demographic profile(s), but do not include personally identifying information (See Piotrowski et al., Paragraph 0024). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 14, which is dependent of claim 13, the combination of Desai et al., Piotrowski et al., and Okerlund discloses all the limitations in claim 13. Although Desai et al. discloses aggregated customer transactional data, Desai et al. does not specifically disclose wherein the consortium is further to: review each transaction within the one or more generic customer accounts of the aggregated customer transactional data to determine at least two generic customer accounts that are related to a single generic customer; and combine the at least two generic customer accounts into a credit account portfolio assigned to the single generic customer.
However, Piotrowski et al. discloses to review each transaction within the one or more generic customer accounts of the aggregated customer transactional data to determine at least two generic customer accounts that are related to a single generic customer; and combine the at least two generic customer accounts into a credit account portfolio assigned to the single generic customer (Paragraph 0024, FIG. 2 is a block diagram of an example implementation of the example consumer data generator 128 of FIG. 1. In the example of FIG. 2, user identifying information from the membership card database 126 is provided to a matcher 200. The user identifying information provided to the matcher 200 includes names and addresses of membership card holders. The example matcher 200 of FIG. 2 queries a demographic data repository (e.g., a collection of demographic profiles each known to correspond to a particular address) with the addresses of the user identifying information. In some examples, the demographic data repository is stored in demographic data storage 108. Additionally, the example matcher 200 of FIG. 2 assigns an anonymous household-level identifier to each of the households that are membership cardholders. The example matcher 200 appends the demographic profile of household retrieved from the demographic data repository to the corresponding anonymous household-level identifier. In some examples, the matcher 200 links together households that shop in more than one of the membership retailers. Accordingly, the example matcher 200 of FIG. 2 creates entries in an anonymous transaction database 202 of FIG. 2 that have an anonymous identifier and demographic profile(s), but do not include personally identifying information (e.g., names). The anonymous transaction database 202 stores transaction data from the membership card database 126 and the example matcher 200 assigns the anonymous household-level identifier to the transaction data).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to analyze the aggregated customer transactional data of the invention of Desai et al. to further incorporate at least two generic customer accounts and determine at least two generic customer accounts that are related to a single generic customer (e.g. credit cards that have the same address are related to a single generic customer) of the invention of Piotrowski et al. because doing so would allow the method to link together households that shop in more than one of the membership retailers (See Piotrowski et al., Paragraph 0024). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 15, Desai et al. discloses: a non-transitory computer-readable medium storing instructions, the instructions comprising: ADS-17155one or more instructions that, when executed by one or more processors, cause the one or more processors to (Column 38, lines 43-46, embodiments of the present invention further relate to computer storage products with a computer-readable medium that have computer code thereon for performing various computer-implemented operations): 
generate a first set of aggregated customer transaction data for a first plurality of customers (Figure 21, item 120, POS; Column 18, lines 41-42, the POS data 120 may also be collected by the Customer Segment Generator 2102), the first set of aggregated customer transaction data stored at a consortium database, wherein no … personally identifiable information (PII) associated therewith (Column 18, lines 49-51, POS data, where the identity of the customer is not readily identifiable, may be segmented by purchasing behaviors alone); 
receive a second set of aggregated customer transaction data for a second plurality of customers (Column 18, lines 32-34, the Master Database 2100 may be populated with transaction history via POS Data 120), the second set of aggregated customer transaction data from a database that is completely separate from and unrelated to said consortium database (Figure 22 and related text in Column 19, lines 12-22, FIG. 22 is a more detailed schematic view of the Customer Segment Generator 2102 of the customer segment analyzer. The Customer Segment Generator 2102 is shown receiving POS Data 120. Also, the Customer Segment Generator 2102 couples to the Master Database 2100. The Master Database 2100 includes a plurality of datasets including Consumer Provided Data 2212, Third Party Provided Data 2214, Public Records 2216 and Generated Data 2218. Thus, the Master Database 2100 may be a series of separate databases, or may be a singular database with multiple logical datasets), the second set of aggregated customer transaction data having PII associated therewith (Figure 21, item 122, Third Party Data; Column 18, lines 34-38, the Master Database 2100 may include identity indexes for the transaction data, these identity indicators may be collected from various third parties such as credit card company identifiers, banking data, public registries and marketing databases); 
compare the first set of aggregated customer transaction data with the second set of aggregated customer transaction data (Column 18, lines 42-44, the Customer Segment Generator 2102 may compare POS data 120 to historical data in the Master Database 2100); 
determine a match between a plurality of customers in the first set of aggregated customer transaction data and the plurality of customers in the second set of aggregated customer transaction data (Column 18, lines 47-49, If the identity is able to be determined, the customers are grouped by demographic data and purchasing behaviors into customer segments); 
combine, based on the match, the first set of aggregated customer transaction data with the second set of aggregated customer transaction data to form a plurality of customer wallets (Column 18, lines 47-49, If the identity is able to be determined, the customers are grouped by demographic data and purchasing behaviors into customer segments), each of the plurality of customer wallets representing a specific customer from the plurality of customers (Column 18, lines 44-46, the Customer Segment Generator 2102 may then determine the identity of the household (or individual or organization) to which the POS data belongs), and each of the plurality of customer wallets having PII associated therewith (Column 18, lines 47-49, If the identity is able to be determined, the customers are grouped by demographic data and purchasing behaviors into customer segments); 
evaluate, using each of the plurality of customer wallets, one or more customer metrics for each of the plurality of customer wallets (see Figures 34-37; Column 25, lines 29-31, FIG. 37 illustrates an example of a spend chart for exemplary customer segments and multiple product categories, shown generally at 3700; Column 26, lines 20-26, the Additional Data 3802 may include a number of data resources including, but not limited to, store data, demographic data, promotional information, external segment information, focus group information, panel information and other relevant information; panel information is third party information which tracks shoppers across various retailers), wherein the one or more customer metrics includes an amount that each of the plurality of customers is spending at a first retailer, and an amount that each of the plurality of customers is spending at a second retailer (see Figures 34-37; Column 25, lines 29-31, FIG. 37 illustrates an example of a spend chart for exemplary customer segments and multiple product categories, shown generally at 3700; Column 26, lines 20-30, the Additional Data 3802 may include a number of data resources including, but not limited to, store data, demographic data, promotional information, external segment information, focus group information, panel information and other relevant information; Panel information is third party information which tracks shoppers across various retailers. This data provides a complete picture of a shopper's behavior. A typical retailer may lack some of this behavioral information since only transactions at the retailer are used in modeling the customer's behavior), where the second retailer is not a competitor of the first retailer (Column 17, lines 29-31, retail businesses of a chain of stores; Column 20, lines 59-60, Point of Sales (POS) data is received from one or more stores; Column 26, lines 13-30, Three data sources may be utilized by the Business Decision System 3800 in the generation of the Business Plan Data 3808. These include Additional Data 3802, Historical Data 3804 and Customer Data 3806. The Customer Data 3806 may, in some embodiments, be a functional equivalent of the aforementioned Master Database 2100. The Historical Data 3804 may include point-of-sales (POS) data or other transaction logs. The Additional Data 3802 may include a number of data resources including, but not limited to, store data, demographic data, promotional information, external segment information, focus group information, panel information and other relevant information. Panel information is third party information which tracks shoppers across various retailers. This data provides a complete picture of a shopper's behavior; Examiner notes that POS data is transaction data collected from one or more stores that are in the same chain. Therefore, the customer metrics can be generated for a second retailer that is not a competitor of the first retailer); 
determine … the first retailer and the second retailer (see Figure 46 and related text in Column 31, lines 46-56, Store information may include any number of pertinent facts including, but not limited to: store location, store size, store condition, date since store remodel, parking availability of the store, store opening date, gross sales and customer base which the store services, among other pertinent information. Store data may be particularly useful in identifying stores best suited for particular promotion types and product line expansions. For example, a store located in an affluent area may be better suited to expanding a product assortment including luxury items); 
develop a possible cross-marketing program between the first retailer and the second retailer, wherein the possible cross-marketing program would cause the first retailer to provide the plurality of customers with an offer for the second retailer, and the second retailer to provide the plurality of customers with an offer for the first retailer (Column 20, lines 42-48, The Cross Segment Promotion Generator 2430 may generate promotions which stimulate cross segment purchases. Thus, consumers from a particular segment, which purchase a particular good, may be predicted to purchase other goods. Promotions, such as check out coupons, may be generated for these goods to incentivize further purchases and return shopping; Column 31, lines 15-17, For example, in addition to the generation of customer segments, the business itself may be segmented to aid in demand modeling. Such segmentation, which is well known in the art, is not illustrated in the present example process. Such business segmentation may be along product, channel and activity lines); 
and provide, via a GUI and to the first retailer and the second retailer, a presentation that includes of one or more of the plurality of customer wallets that includes the amount that each of the plurality of customers is spending at the first retailer, and the amount that each of the plurality of customers is spending at the second retailer (Column 25, lines 29-31, FIG. 37 illustrates an example of a spend chart for exemplary customer segments and multiple product categories, shown generally at 3700; Column 26, lines 20-26, the Additional Data 3802 may include a number of data resources including, but not limited to, store data, demographic data, promotional information, external segment information, focus group information, panel information and other relevant information; panel information is third party information which tracks shoppers across various retailers; Column 31, lines 15-17, For example, in addition to the generation of customer segments, the business itself may be segmented to aid in demand modeling. Such segmentation, which is well known in the art, is not illustrated in the present example process. Such business segmentation may be along product, channel and activity lines), and the possible cross-marketing program where an implementation of an actual cross-marketing program is performed by the first retailer and the second retailer (Column 20, lines 42-48, The Cross Segment Promotion Generator 2430 may generate promotions which stimulate cross segment purchases. Thus, consumers from a particular segment, which purchase a particular good, may be predicted to purchase other goods. Promotions, such as check out coupons, may be generated for these goods to incentivize further purchases and return shopping; Column 31, lines 15-17, For example, in addition to the generation of customer segments, the business itself may be segmented to aid in demand modeling. Such segmentation, which is well known in the art, is not illustrated in the present example process. Such business segmentation may be along product, channel and activity lines).
Desai et al. discloses all the limitations above, a first set of aggregated customer transaction data for a first plurality of customers without PII, and a second set of aggregated customer transaction data for a second plurality of customers with PII. However, Desai et al. further discloses that the first set of aggregated customer transaction data (e.g. POS data) may or may not include identifiers. Therefore, Desai et al. does not specifically disclose wherein no data in the first set of aggregated customer transaction data has personally identifiable information (PII) associated therewith.  
However, Piotrowski et al. discloses a system comprising: a consortium to generate a first set of aggregated customer transaction data for a first plurality of customers, the first set of aggregated customer transaction data stored at a consortium database, wherein no data in the first set of aggregated customer transaction data has personally identifiable information (PII) associated therewith (Paragraph 0019, In addition to the product panel data received from the household 104, the example data collection facility 102 of FIG. 1 receives data representative of transactions occurring at retailers 122. In the example of FIG. 1, the retailers 122 collect and store transaction data in a point of sale (POS) database 124. The information stored in the POS database 124 includes POS data related to purchases made via the retailers 122 such as, for example, time and date of purchase, product identifying information, retailer identifying information, location identifying information, etc.);  
a retailer database of a retailer, the retailer database to maintain a second set of aggregated customer transaction data for a second plurality of customers, the retailer database being completely separate from and unrelated to said consortium database, the second set of aggregated customer transaction data having PII associated therewith (Paragraph 0020, In the example of FIG. 1, the retailers 122 implement membership programs for which people can register. As used herein, the terms membership and membership program refer to any suitable type of program for which consumers actively register with a retailer to create a persistent shopper ID, or a retailer creates a persistent shopper ID using transactional data available to the retailer (e.g., this may include using a traceable tender as opposed to a membership ID). Examples include: programs that requires a fee, programs that do not require a fee, programs that require and/or request use of a card when making purchases, programs that do not require or request use of a card when making purchases, programs that make use of a traceable tender (e.g., a retailer associating a particular credit or debit card to a persistent shopper ID), etc.; Paragraph 0021, The information stored in the membership card database 126 includes data related to purchases made at the retailers 122 by holders of membership cards associated with, for example, the membership programs offered and/or administered by the retailers 122. For example, the membership card database 126 includes information representative of purchases made by a person and/or household registered with a membership program offered by a grocery store. When the registered person and/or household makes a purchase at the grocery store, data representative of the purchase is tagged as membership card data and stored in the membership card database 126; Paragraph 0024, In the example of FIG. 2, user identifying information from the membership card database 126 is provided to a matcher 200. The user identifying information provided to the matcher 200 includes names and addresses of membership card holders);
Examiner notes that Desai et al. further discloses that the Master Database may be a series of separate databases (Column 19, lines 20-22). It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the way that the data is stored in a database of the invention of Desai et al. to further incorporate wherein the transaction data without PII is stored in one database and the transaction data with PII is stored in a different database of the invention of Piotrowski et al. because doing so would allow the method to combine the panel product data and the membership card data to generate fused datasets (see Piotrowski et al., Paragraph 0023) and provide information regarding purchasing activity at a plurality of retailers (see Piotrowski et al., Paragraph 0027), Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Desai et al. discloses all the limitations above and store location data (see Figure 46 and related text in Column 31, lines 46-56). Further, Desai et al. discloses that store data (e.g. store location) may be particularly useful in identifying stores best suited for particular promotion types. Although Desai et al. discloses store location data, Desai et al. does not specifically disclose to determine a distance between the first retailer and the second retailer.
However, Okerlund discloses to determine a distance between the first retailer and the second retailer (Paragraph 0151, FIG.32. Moreover, because the purchase behavior is tracked by the IPM across store chains, additional incentives may be offered to the program registrant, including cross-marketing incentive offers and incentives offered to induce purchase behavior away from the canned tuna company's competitors; Paragraph 0235, see Figure 8 and related text in Paragraph 0235, 83 is a blow up of one such geographic area, showing the approximate physical location of merchants, such as Target, the Westin Hotel, Olive Garden, McCormick & Schmick’s restaurant, and Best Buy, where the program registrant has made prior purchases; Paragraph 0239, In one embodiment, the trigger 8B4 is the targeted consumers’ physical proximity to a Walmart or Walgreens store that competes directly with Target. Thus, if the geo-tracking capability of the Smart device in which the incentive is stored determines that recipient “Ms. Johnson' has parked her car at the competing Walmart (8B4) the smart device releases/deploys the stored incentive (8B5) which in this instance may be an incentive for 10% off any transaction made at Target stores in general or at a specific Target conveniently located two blocks away (see, e.g., FIG. 83)).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the store location data of the invention of Desai et al. to further determine a distance between the first retailer and the second retailer of the invention of Okerlund because doing so would allow the method to target consumers that are in physical proximity to the competitors (Paragraph 0239) and/or include cross-marketing incentive offers to induce purchase behavior away from the company’s competitors (Paragraph 0151). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 20, which is dependent of claim 17, the combination of Desai et al., Piotrowski, and Okerlund discloses all the limitations in claim 17. Although Desai et al. discloses customer metrics (see Figure 37, discloses a percentage of a total amount of each of the plurality of customer wallets spent in a field of the first retailer, which is spent at the first retailer), the combination of Desai et al. and Piotrowski et al. does not specifically disclose to: determine a customer captivity rating for each of the plurality of customers, the customer captivity rating selected from the group consisting of: a percentage of a total amount of the customer wallet spent in a field of the retailer, which is spent at the retailer, and a percentage of a total spent amount of the customer wallet, which is spent at the retailer.
	However, Okerlund discloses to: determine a customer captivity rating for each of the plurality of customers, the customer captivity rating selected from the group consisting of: a percentage of a total amount of the customer wallet spent in a field of the retailer, which is spent at the retailer, and a percentage of a total spent amount of the customer wallet, which is spent at the retailer (Paragraph 0067, The incentive offer takes the form of an offer to discount a purchase, such as a discount on any purchase made at a merchant, such as a restaurant bill, or the offer of a discounted flight or hotel room, or a particular food item at a grocery store; Figure 31B, Participant Spending Deviation from Population; Paragraph 0128, At the request of the merchant, the system and method then generates profile data that associates these program registrants with incentive offers. By targeting higher than-average spenders who patronize the competition for incentive offers, the merchant achieves hyper-competitive discounting by preferentially incentivizing only the most desirable potential customer; Paragraph 0149, The Loyalty Program, In scenario IV, an incentive program manager is retained by a hotel chain client to develop a loyalty program for program registrants to encourage them to make multiple visits to the hotel chain. After analyzing the situation and their databases of historical spending information and other data, the incentive program manager determines that the ideal program registrant to target for this new loyalty program has the following characteristics: 1) stayed at the hotel chain's hotels at least once in the past 6 months; 2) has stayed in a hotel in at least 3 different geographic locations in the past 6 months; 3) have not demonstrated loyalty to any specific hotel chain as shown by staying in at least 3 different hotel chains in the past year, 4) spent on average at the hotels more than the average price of a room at the client hotel chain's hotels in the same city. After identifying the program registrants that fit the profile, the incentive program manager will communicate a targeted incentive offer to the identified program registrants. Applicant defines captivity rating as a metric to drive retailer actions, specifically a customer is considered captive if they spend more than a certain percentage of their wallet in total, or in a given field, at a given retailer (See Paragraph 0139). Based on broadest reasonable interpretation in light of the specification, Okerlund discloses a “captivity rating” because a customer is considered a preferred customer when they spend more than a certain percentage of their wallet).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the spending metrics of each of the plurality of customer wallets spent in a field of the first retailer of the invention of Desai et al. to further incorporate a customer captivity rating of the invention of Okerlund because doing so would allow the system to incentivize program registrants that have certain characteristics (See Okerlund, Paragraph 0149, customers that spent on average more than certain predetermined percentage). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (US 10,496,938 B2), in view of Piotrowski et al. (US 2016/0292698 A1), in further view of Okerlund (US 2013/0080239 A1) and Winters et al. (US 2011/0231305 A1).
Regarding claim 5, which is dependent of claim 1, the combination of Desai et al., Piotrowski, and Okerlund discloses all the limitations in claim 1 and customer metrics. Although Desai et al. discloses segmentation of transaction data by channel (Column 31, lines 19-21) and Okerlund discloses aggregation of the program registrant’s purchases across brick-and-mortar and virtual stores (Paragraph 0299), the combination of Desai et al., Piotrowski, and Okerlund does not specifically disclose wherein the one or more customer metrics further comprise: a percentage of transactions, for each of the plurality of customers that occurred at a brick-and-mortar store.
However, Winters et al. discloses a percentage of transactions, for each of the plurality of customers, that occurred at a brick-and-mortar store (Paragraph 0419, the channel distribution (345) includes a set of percentage values that indicate the percentages of amounts spent in different purchase channels, such as online, via phone, in a retail store, etc.)
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the spending metrics of the invention of Desai et al. to further incorporate wherein spending metrics include a percentage of transactions, for each of the plurality of customers, that occurred at a brick-and-mortar store of the invention of Winter et al. because doing so would allow the system to track the customer activities on the website of the merchant for the identification of the transactions generated from the website (See Winters, Paragraph 0317). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 6, which is dependent of claim 5, the combination of Desai et al., Piotrowski et al., Okerlund, and Winters et al. discloses all the limitations in claim 5 and the percentage of transactions that occurred at a brick-and-mortar store. Desai et al. further discloses an average spender at the brick-and-mortar store (Column 25, line 3, Segment A spends $1.5M per month on average); and to provide the group assignment, for each of the plurality of customers (Column 25, lines 10-13, these promotional algorithms may include many 10 variables, including: susceptibility to promotion, customer segment worth (by total spend, profit, volume, etc.) and promotion type), in the presentation (Column 25, lines 29-31, FIG. 37 illustrates an example of a spend chart for exemplary customer segments and multiple product categories, shown generally).
Although Desai et al. discloses all the limitations above and to provide group assignment for each customer (e.g. by total spend), the combination of Desai et al, Piotrowski et al., and Winter et al. does not specifically disclose to: assign, based on an evaluation of the plurality of customer wallets in combination with the one or more customer metrics and the percentage of transactions, for each of the plurality of customers, that occurred at the brick-and-mortar store, each of the plurality of customers to a group selected from the groups consisting of: a larger than average spender at the brick-and-mortar store; an average spender at the brick-and-mortar store; or a less than average spender at the brick-and-mortar store.
However, Okerlund further discloses a larger than average spender at the brick-and-mortar store (Figure 31B, participant ID #2 has a deviation of 50% higher than average at merchant x; Paragraph 0336, One example of the expanded functionality is the ability to aggregate transaction data over time to ascertain differences in average spending behavior at specific merchants); 
an average spender at the brick-and-mortar store (Figure 31B, participant ID #3 no deviation from average at merchant x; Paragraph 0336, One example of the expanded functionality is the ability to aggregate transaction data over time to ascertain differences in average spending behavior at specific merchants); 
or a less than average spender at the brick-and-mortar store (Figure 31B, participant ID #4 has a deviation of 20% less than average at merchant x; Paragraph 0336, One example of the expanded functionality is the ability to aggregate transaction data over time to ascertain differences in average spending behavior at specific merchants).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the spending metrics that include a percentage of transactions that occurred at the brick-and-mortar store of the invention of Desai et al, Piotrowski et al., and Winter et al. to further assign the customer to a lower than average spender group and a higher than average spender group of the invention of Okerlund because doing so would allow the system to incentivize only the most desirable potential customers (Okerlund, Paragraph 0128, targeting higher than-average spenders who patronize the competition for incentive offers). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 7, which is dependent of claim 1, the combination of Desai et al., Piotrowski, and Okerlund discloses all the limitations in claim 1 and customer metrics. Although Desai et al. discloses segmentation of transaction data by channel (Column 31, lines 19-21) and Okerlund discloses aggregation of the program registrant’s purchases across brick-and-mortar and virtual stores (Paragraph 0299), the combination of Desai et al., Piotrowski, and Okerlund does not specifically disclose wherein the one or more customer metrics further comprise: a percentage of transactions, for each of the plurality of customers that occurred online.
However, Winters et al. discloses a percentage of transactions, for each of the plurality of customers, that occurred online (Paragraph 0419, the channel distribution (345) includes a set of percentage values that indicate the percent-ages of amounts spent in different purchase channels, such as online, via phone, in a retail store, etc.)
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the spending metrics of the invention of Desai et al. to further incorporate wherein spending metrics include a percentage of transactions, for each of the plurality of customers, that occurred online of the invention of Winter et al. because doing so would allow the system to track the customer activities on the website of the merchant for the identification of the transactions generated from the website (See Winters, Paragraph 0317). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 8, which is dependent of claim 7, the combination of Desai et al., Piotrowski et al., Okerlund, and Winters et al. discloses all the limitations in claim 5 and the percentage of transactions that occurred online. Desai et al. further discloses Desai et al. further an average spender … (Column 25, line 3, Segment A spends $1.5M per month on average); and to provide the group assignment, for each of the plurality of customers (Column 25, lines 10-13, these promotional algorithms may include many 10 variables, including: susceptibility to promotion, customer segment worth (by total spend, profit, volume, etc.) and promotion type), in the presentation (Column 25, lines 29-31, FIG. 37 illustrates an example of a spend chart for exemplary customer segments and multiple product categories, shown generally).
Although Desai et al. discloses all the limitations above and to provide group assignment for each customer (e.g. by total spend) the combination of Desai et al, Piotrowski et al., and Winter et al. does not specifically disclose to: assign, based on an evaluation of the plurality of customer wallets in combination with the one or more customer metrics and the percentage of transactions, for each of the plurality of customers, that occurred online, each of the plurality of customers to a group selected from the groups consisting of: a larger than average online spender; an average online spender; or a less than average online spender.
However, Okerlund discloses a larger than average … spender (Figure 31B, participant ID #2 has a deviation of 50% higher than average at merchant x; Paragraph 0336, One example of the expanded functionality is the ability to aggregate transaction data over time to ascertain differences in average spending behavior at specific merchants); 
an average … spender (Figure 31B, participant ID #3 no deviation from average at merchant x; Paragraph 0336, One example of the expanded functionality is the ability to aggregate transaction data over time to ascertain differences in average spending behavior at specific merchants); 
or a less than average … spender (Figure 31B, participant ID #4 has a deviation of 20% less than average at merchant x; Paragraph 0336, One example of the expanded functionality is the ability to aggregate transaction data over time to ascertain differences in average spending behavior at specific merchants).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the spending metrics that include a percentage of transactions that occurred online of the invention of Desai et al, Piotrowski et al., and Winter et al. to further assign the customer to a lower than average spender group and a higher than average spender group of the invention of Okerlund because doing so would allow the system to incentivize only the most desirable potential customers (See Okerlund, Paragraph 0128, targeting higher than-average spenders who patronize the competition for incentive offers). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 18, which is dependent of claim 17, the combination of Desai et al., Piotrowski et al., and Okerlund discloses all the limitations in claim 17. Desai et al. further discloses an average spender at the brick-and-mortar store (Column 25, line 3, Segment A spends $1.5M per month on average); and to provide the group assignment, for each of the plurality of customers (Column 25, lines 10-13, these promotional algorithms may include many 10 variables, including: susceptibility to promotion, customer segment worth (by total spend, profit, volume, etc.) and promotion type), in the presentation (Column 25, lines 29-31, FIG. 37 illustrates an example of a spend chart for exemplary customer segments and multiple product categories, shown generally).
Desai et al. discloses customer metrics (Figure 17) and segmentation of transaction data by channel (Column 31, lines 19-21). Although Desai et al. discloses all the limitations above, the combination of Desai et al. and Piotrowski et al. does not specifically disclose to: assign, based on an evaluation of the plurality of customer wallets in combination with the one or more customer metrics and the percentage of transactions, for each of the plurality of customers, that occurred at the brick-and-mortar store, each of the plurality of customers to a group selected from the groups consisting of: a larger than average spender at the brick-and-mortar store; an average spender at the brick-and-mortar store; or a less than average spender at the brick-and-mortar store.
However, Okerlund discloses to: assign, based on an evaluation of the plurality of customer wallets in combination with the one or more customer metrics and the percentage of transactions, for each of the plurality of customers, that occurred at the brick-and-mortar store, each of the plurality of customers to a group selected from the groups consisting of: a larger than average spender at the brick-and-mortar store (Figure 31B, participant ID #2 has a deviation of 50% higher than average at merchant x; Paragraph 0336, One example of the expanded functionality is the ability to aggregate transaction data over time to ascertain differences in average spending behavior at specific merchants); 
an average spender at the brick-and-mortar store (Figure 31B, participant ID #3 no deviation from average at merchant x; Paragraph 0336, One example of the expanded functionality is the ability to aggregate transaction data over time to ascertain differences in average spending behavior at specific merchants); 
or a less than average spender at the brick-and-mortar store (Figure 31B, participant ID #4 has a deviation of 20% less than average at merchant x; Paragraph 0336, One example of the expanded functionality is the ability to aggregate transaction data over time to ascertain differences in average spending behavior at specific merchants).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the spending metrics of the invention of Desai et al. to further assign the customer to a lower than average spender group and a higher than average spender group of the invention of Okerlund because doing so would allow the system to incentivize only the most desirable potential customers (Okerlund, Paragraph 0128, targeting higher than-average spenders who patronize the competition for incentive offers). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although Desai et al. discloses segmentation of transaction data by channel (Column 31, lines 19-21) and Okerlund discloses aggregation of the program registrant’s purchases across brick-and-mortar and virtual stores (Paragraph 0299), the combination of Desai et al., Piotrowski, and Okerlund does not specifically disclose wherein the one or more customer metrics further comprise: a percentage of transactions, for each of the plurality of customers that occurred at a brick-and-mortar store.
However, Winters et al. discloses a percentage of transactions, for each of the plurality of customers, that occurred at a brick-and-mortar store (Paragraph 0419, the channel distribution (345) includes a set of percentage values that indicate the percent-ages of amounts spent in different purchase channels, such as online, via phone, in a retail store, etc.)
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the plurality of group spending categories of the invention of Desai et al., Piotrowski et al., and Okerlund to further incorporate wherein spending metrics include a percentage of transactions, for each of the plurality of customers, that occurred at a brick-and-mortar store of the invention of Winters et al. because doing so would allow the system to track the customer activities on the website of the merchant for the identification of the transactions generated from the website (See Winters, Paragraph 0317). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 19, which is dependent of claim 17, the combination of Desai et al., Piotrowski et al., and Okerlund discloses all the limitations in claim 17. Desai et al. further discloses an average spender at the brick-and-mortar store (Column 25, line 3, Segment A spends $1.5M per month on average); and to provide the group assignment, for each of the plurality of customers (Column 25, lines 10-13, these promotional algorithms may include many 10 variables, including: susceptibility to promotion, customer segment worth (by total spend, profit, volume, etc.) and promotion type), in the presentation (Column 25, lines 29-31, FIG. 37 illustrates an example of a spend chart for exemplary customer segments and multiple product categories, shown generally).
Desai et al. discloses customer metrics (Figure 17) and segmentation of transaction data by channel (Column 31, lines 19-21). Although Desai et al. discloses all the limitations above, the combination of Desai et al. and Piotrowski et al. does not specifically disclose to: assign, based on an evaluation of the plurality of customer wallets in combination with the one or more customer metrics and the percentage of transactions, for each of the plurality of customers, that occurred online, each of the plurality of customers to a group selected from the groups consisting of: a larger than average online spender; an average spender online spender; or a less than average spender online spender.
However, Okerlund discloses to: assign, based on an evaluation of the plurality of customer wallets in combination with the one or more customer metrics and the percentage of transactions, for each of the plurality of customers, that occurred …, each of the plurality of customers to a group selected from the groups consisting of: a larger than average … spender (Figure 31B, participant ID #2 has a deviation of 50% higher than average at merchant x; Paragraph 0336, One example of the expanded functionality is the ability to aggregate transaction data over time to ascertain differences in average spending behavior at specific merchants); 
an average … spender (Figure 31B, participant ID #3 no deviation from average at merchant x; Paragraph 0336, One example of the expanded functionality is the ability to aggregate transaction data over time to ascertain differences in average spending behavior at specific merchants); 
or a less than average … spender (Figure 31B, participant ID #4 has a deviation of 20% less than average at merchant x; Paragraph 0336, One example of the expanded functionality is the ability to aggregate transaction data over time to ascertain differences in average spending behavior at specific merchants).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the spending metrics of the invention of Desai et al. to further assign the customer to a lower than average spender group and a higher than average spender group of the invention of Okerlund because doing so would allow the system to incentivize only the most desirable potential customers (Okerlund, Paragraph 0128, targeting higher than-average spenders who patronize the competition for incentive offers). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although Desai et al. discloses segmentation of transaction data by channel (Column 31, lines 19-21) and Okerlund discloses aggregation of the program registrant’s purchases across brick-and-mortar and virtual stores (Paragraph 0299), the combination of Desai et al., Piotrowski, and Okerlund does not specifically disclose wherein the one or more customer metrics further comprise: a percentage of transactions, for each of the plurality of customers that occurred online.
However, Winters et al. discloses a percentage of transactions, for each of the plurality of customers, that occurred online (Paragraph 0419, the channel distribution (345) includes a set of percentage values that indicate the percent-ages of amounts spent in different purchase channels, such as online, via phone, in a retail store, etc.)
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the plurality of group spending categories of the invention of Desai et al., Piotrowski et al., and Okerlund to further incorporate wherein spending metrics include a percentage of transactions, for each of the plurality of customers, that occurred online of the invention of Winters et al. because doing so would allow the system to track the customer activities on the website of the merchant for the identification of the transactions generated from the website (See Winters, Paragraph 0317). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668.  The examiner can normally be reached on Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.P./Examiner, Art Unit 3624                                                                                                                                                                                             
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624